Citation Nr: 0804344	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-15 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
thoracic spine disorder. 

2.  Entitlement to a rating in excess of 10 percent for 
residuals of right (major) fifth metacarpal surgical damage 
to the ulnar nerve. 

3.  Whether new and material evidence has been received to 
reopen the claim seeking service connection for a cervical 
spine disorder, including as secondary to the service 
connected lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1984 to July 1986.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2004 
rating decision by the Portland Regional Office (RO) of the 
Department of Veterans Affairs (VA) that assigned a 10 
percent rating residuals of right fifth metacarpal surgical 
damage to the ulnar nerve and continued a 60 percent rating 
for a lumbar spine disorder, a 10 percent rating for a 
thoracic spine disorder, and a 10 percent rating for a left 
hip disorder.  In his February 2004 notice of disagreement, 
the veteran disagreed with the rating assigned for his 
thoracic spine, fifth metacarpal, and left hip disorder.  He 
specifically stated that his left hip disorder should be 
rated at 20 percent.  The veteran perfected his appeal.  A 
December 2006 rating decision increased the rating assigned 
for the veteran's left hip disorder to 20 percent disabling.  
As this represented a full grant of the benefit sought this 
issue is no longer on appeal.

In February 2005 correspondence, the veteran raised a new 
claim seeking service connection for a neck disorder as 
secondary to his service connected lumbar spine disorder.  A 
November 2005 rating decision reopened the neck disorder 
claim and denied service connection on the merits for neck 
pain as secondary to lumbar spine disorder and the veteran 
perfected his appeal.  In September 2007, the veteran 
testified at a Travel Board hearing before the undersigned; a 
transcript of that hearing is of record.  At his September 
2007 Travel Board hearing, the veteran submitted additional 
medical evidence along with a waiver of the agency of 
original jurisdiction consideration.  The additional evidence 
was comprised of medical records that were previously 
associated with the clams file.  



FINDINGS OF FACT

1.  The veteran is currently receiving the maximum schedular 
rating for loss of range of motion of the thoracic spine; and 
there is no X-ray evidence of a vertebral deformity in the 
thoracic spine or evidence of favorable ankylosis of the 
thoracic spine or intervertebral disc syndrome.

2.  The veteran's residual of right fifth metacarpal surgical 
damage to the ulnar nerve is manifested by no more than 
moderate incomplete paralysis.

3.  In January 1987, the RO denied the veteran's claim of 
service connection for a cervical spine disorder. 

4.  The additional evidence regarding the veteran's cervical 
spine disorder associated with the claims folder since the 
January 1987 RO decision is not cumulative or redundant, and 
relates to an unestablished fact necessary to substantiate 
the claim of service connection for a cervical spine 
disorder.

5.  The veteran's current cervical spine disorder began many 
years after service and is not the result of a disease or 
injury in service or to the service connected lumbar spine 
disorder.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for thoracic spine disorder have not been met. 
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5285, 5291 (2002), Diagnostic Codes 5235, 5242 (2007)

2.  The criteria for an evaluation of 30 percent, but no 
more, for residuals of right fifth metacarpal surgical damage 
to the ulnar nerve have been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.7, 4.40, 
4.45, 4.124a, Diagnostic Code 8516 (2007).

3.  The RO's January 1987 decision is final as to the claim 
of service connection for a cervical spine disorder. 38 
U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302 (2007).

4.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for a cervical spine 
disorder has been submitted. 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

5.  A cervical spine disorder was not incurred in active 
service and is not proximately due to, or the result of 
service connected lumbar spine disorder. 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims. VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA. 
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The requirements apply to 
all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO). Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes that a November 2002 development letter (prior to the 
January 2004 rating decision) advised the veteran of the 
evidence needed to substantiate his claim for an increased 
rating for his back condition and to substantiate his claim 
for a right hand disorder under 38 U.S.C.A. § 1151.  The 
veteran was also advised of his and VA's responsibilities 
under VCAA, to include what evidence should be provided by 
him and what evidence should be provided by VA.  The veteran 
was further advised to inform the RO if there was any other 
evidence or information that he would like VA to obtain.  
While the November 2002 letter did not advise the veteran 
verbatim to submit everything he had pertinent to his claim, 
it explained the type of evidence necessary to substantiate 
his claim and asked him to submit any such evidence.  This 
was equivalent to advising him to submit everything in his 
possession pertinent to the claim. 

It must also be noted that the claim for increased rating on 
appeal for the ulnar nerve disability is a downstream issue 
from the veteran's claim for a right hand disorder under 
38 U.S.C.A. § 1151.  The veteran filed a claim for 
entitlement to such benefits in August 2002.  See 38 C.F.R. 
§§ 3.1, 3.155 (2007).  The RO issued a VCAA letter in 
November 2002 informing the veteran of what the evidence must 
show to substantiate that claim.  The RO granted this benefit 
and assigned a 10 percent rating for the residuals of injury 
in a rating decision dated in January 2004, and the veteran 
has appealed the initial rating assigned by the RO.  This is 
considered a "downstream" issue, as the veteran has raised a 
new issue (increased rating), following the grant of the 
benefits sought (service connection).


In this type of circumstance, if the claimant has received a 
VCAA letter for the underlying claim and he raises a new 
issue following the issuance of the rating decision, here, a 
claim for a increased rating, the provisions of 38 U.S.C.A. 
§ 5104(b) and § 7105(d) require VA to issue a statement of 
the case if the disagreement is not resolved. Id.  The RO 
issued a statement of the case in April 2005, wherein it 
provided the veteran with the necessary criteria to obtain a 
higher rating for residuals of a right finger injury 
resulting in ulnar damage as well as those for the thoracic 
spine disorder.  Thus, the veteran was informed that the 
evidence needed to substantiate an evaluation in excess of 10 
percent for both service-connected disabilities at issue.  
Therefore, VA has met its duty to notify the veteran in 
connection with his claim for an increased rating. 
 Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 500-01 
(2006) (VA had fulfilled its duty to notify when RO, 
following the submission of notice of disagreement regarding 
effective date assigned for service connection claim, issued 
a statement of the case that addressed what was necessary to 
achieve an earlier effective date for the service-connected 
disability).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

In this case, the Board finds that any notice error did not 
affect the essential fairness of the adjudication.  As noted, 
the veteran had the opportunity to present both evidence and 
argument during the pendency of his appeal, and his 
responses, including those of his representative, indicate 
that he had knowledge of what was involved in his case.  This 
was demonstrated yet again at the time of his hearing in 
September 2007.  Accordingly, the Board may proceed with the 
case.  

In a March 2005 letter (prior to the November 2005 rating 
decision), the RO also advised the veteran of the type of 
evidence needed to reopen his previously denied claim of 
service connection.  He was advised that "new" evidence is 
evidence submitted to VA for the first time, and that 
"material" evidence is evidence that pertains to the reason 
the previous claim was denied.  He was told that the evidence 
cannot simply be repetitive or cumulative of evidence that 
was already in VA's possession when his original claim was 
denied. He was advised that his claim was previously denied 
because there was no evidence of chronic neck pain and 
evidence submitted must relate to that fact.  The RO also 
advised the veteran as to the type of evidence needed to 
substantiate the underlying claim for service connection on a 
secondary basis.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The veteran was also advised of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  He was advised to submit anything in his possession that 
pertained to his claim.

Despite the inadequate notice provided to the veteran on the 
effective date element of these claims, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  As the Board concludes below that there is a 
preponderance of the evidence against the appellant's claims 
for an increased rating and to reopen the claim of service 
connection, any questions as to the appropriate effective 
date to be assigned are rendered moot.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to these issues has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  In particular, the Board notes 
that the RO has obtained the veteran's VA treatment records, 
and arranged for him to undergo VA examinations to determine 
the severity of his service-connected disability.  Also, VA 
has obtained copies of private treatment records, which have 
been associated with his claims file.

In short, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claim. 38 U.S.C.A. §§ 5103 
and 5103A (The VCAA left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim before the 
duty to assist provisions of the VCAA are fully applicable to 
the claim). See also Paralyzed Veterans of America, et. al., 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).

II.  Factual Background, Criteria, and Analysis

A.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment. 38 C.F.R. § 4.10.

1.  Thoracic Spine Disorder

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5291, which pertained to limitation of motion 
of the thoracic spine, the veteran was rated using the 
following criteria:

Severe.......................................................
.10 
Moderate...................................................
	10
Slight.......................................................
..10

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.................................60

Severe; recurring attacks, with intermittent relief .......40

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes; diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine.............100

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................................................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....................................40

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.   The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Although the criteria under Diagnostic Code 5291 was less 
defined than the current criteria and numerical ranges of 
motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations.  In 
adopting specific ranges of motion to define what is normal, 
VA stated that the ranges of motion were based on the 
American Medical Association Guides to the Evaluation of 
Permanent Impairment, 2nd ed., (1984), which is the last 
edition of the Guides that measured range of motion of the 
spine using a goniometry.  See supplementary information, 67 
Fed. Reg. 56,509 (Sept. 4, 2002).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled. Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 
4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered. 
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant. Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).

A review of the records included January to April 2003 
treatment records from Dr. S. M. that showed that in January 
2003 the veteran had full range of motion of his cervical and 
lumbar spine.  Straight leg rising was negative.  He had good 
strength in the upper extremities.  On the left side, he had 
difficulty with maintaining toe and heel walking on the left 
foot, worse with heel walking than with toe walking.  
Reflexes were symmetric in the upper extremities, a bit 
diminished in the right knee and definitely diminished in the 
left ankle.  Sensory examination was normal.  The magnetic 
resonance imaging (MRI) revealed considerable disk space 
collapse at L5-S1, with a recurrent or persistent annular 
distention eccentric to the left.  There was a compromise of 
the left S1 nerve root which was posteriorly displaced; the 
age of this was unknown.  There clearly were surgical 
procedures done at L4-L5 and L5-S1 with a fairly wide 
hemilaminectomy, medial facetectomy and foraminotomy at both 
levels.  The L4-L5 disc is normal.  The endplates were 
markedly irregular and the bone sclerotic at the L5-S1 with 
some internal fissuring easily seen at L5-S1, which as 
considerable collapsed.  An April 2003 record noted that an 
anterior lumbar interbody fusion with rigid implants was 
discussed. 

December 2002 to April 2003 treatment records from Dr. G. B. 
included a December 2002 record that noted that the veteran 
underwent a lumbar laminectomy in 1992 and again in 2002.  He 
had some increasing pain rather than typical sciatic 
symptoms.  He noticed some increasing foot weakness.  
Symptoms wax and wane but never completely resolved.  On 
examination, he had a guarded gait.  There was reduced range 
of motion of the lumbar spine and moderate palpable spasm and 
tenderness of the perilumbar region.  There was some weakness 
with regard to dorsiflexion at the left foot only.  Deep 
tendon reflexes are 2+ and symmetrical.  Otherwise 
neurologically he was intact.  A subsequent December 2002 
record showed that on examination the veteran had normal heel 
and toe walking, flexion, fingertips to just about the knees, 
and extension limited to 10 degrees.  Straight leg raising 
was negative bilaterally.  Deep tendon reflexes, patellar, 
and Achilles were 2+ symmetrically.   

September 2003 VA examination noted that the claims file was 
reviewed.  It was reported that the veteran's thoracic back 
pain started later in military and had become quite bad by 
about 1987.  Present orthopedic treatment involved careful 
activity, oral medication, and some special exercising.  He 
was not using a cane or a brace.  His comfort level allowed 
him to operate a car for about one hour or walk for about 30 
minutes.  Both activities were associated with increasing 
pain in his back, left hip, and right knee.  Orthopedic 
symptoms included pain in the full length of thoracic and 
lumbar spine, worse at the thoracic spine.  The veteran 
indicated that he was not aware of any fractures.  Coughing 
tended to bother the entire thoracic and lumbar spine.  
Sleeping was rather poor, partly bothered by orthopedic pain.  
He had subjective feelings of weakness in the back.  Flare-up 
of back and left lower extremity occurred most days.  On 
objective examination, he was able to rise on toes and heels.  
He could flex forward and reach to his feet.  His legs were 
equal in length.  Percussion of the flex spine gave some pain 
in the thoracic spine and at L-5.  Back motion allowed 
flexion to 90 degrees, extension to 15 degrees, rotation 
30/30, and lateral bending 30/25.  Alignment of the spine was 
very good, but there was mild kyphos at T-9.  There was 
moderate low back tenderness at L-5.  Reflexes were normal at 
the knees and ankles.  Extensor muscles were satisfactory at 
lower legs and feet.  Straight leg raising was easily 
tolerated to 80 degrees bilaterally.  X-rays were not taken 
at the time of examination.  Prior x-ray reports were 
summarized.  It was noted that the thoracic spine was 
reported by VA on June 26, 2002 as having mild compression of 
T-9 vertebra and some disc degeneration.  The assessment 
included chronic pain in the thoracic spine, which was 
diagnosed as chronic muscular strain superimposed on 
degenerative stiffness.  A moderate compression of T-9 
vertebra was probably not symptomatic.  The examiner 
commented that decreasing flexion in the back and flexion of 
the hip by 20 degrees would represent symptoms in those areas 
and decreasing flexion of the back and flexion of the left 
hip by 15 degrees would represent flare-ups there.  

2004 to 2005 treatment records from Portland VAMC and 
November 2006 VA examination (for another disability) were 
negative for complaints or treatment relating to a thoracic 
spine disorder.  

Here, the veteran is currently in receipt of a 10 percent 
disability evaluation for arthritis of the thoracic spine.  A 
10 percent rating is the maximum schedular rating for loss of 
range of motion of the thoracic spine under the "old" rating 
criteria.  Recognition is given to the decreased range of 
motion due to pain and flare-ups discussed on September 2003 
VA examination.  In that regard, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 as interpreted in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, as the 
veteran is receiving the maximum schedular rating for 
limitation of motion of the thoracic spine, there is no basis 
for a rating greater than 10 percent based on limitation of 
motion due to any functional loss. Johnston v. Brown, 10 Vet. 
App. 80 (1997).

Consideration has been given as to whether a higher rating 
could be assigned elsewhere in applicable rating criteria.  
The "old" Diagnostic Code 5288 provided that a 20 percent 
disability evaluation may be assigned for favorable ankylosis 
of the thoracic spine.  Again, ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure." See Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Here, the evidence of record shows that the veteran retains 
active motion of the thoracic spine.  Such was shown at his 
VA examination.  The veteran does not contend otherwise.  
Consideration has again been given to the application of 
38 C.F.R. §§ 4.40 and 4.45 as interpreted in DeLuca v. Brown 
(functional loss due to pain upon motion).  However, as 
ankylosis involves the absence of motion of the affected 
joint, such an application would be inappropriate.

Consideration has also been given as to whether a higher 
disability evaluation could be assigned under Diagnostic 
Codes 5293 or 5243, intervertebral disc syndrome. There is no 
evidence to support a diagnosis of intervertebral disc 
syndrome stemming from his thoracic spine.  Rather, as 
discussed above, September 2003 VA examination found that in 
regards to the thoracic spine there was a moderate 
compression of T-9 vertebrae that was probably not 
symptomatic and some disc degeneration.  Therefore a 
disability evaluation under the criteria for intervertebral 
disc syndrome for the thoracic spine would also be 
inappropriate.

Finally, since the veteran's thoracic spine disability 
involves a compression fracture of the T-9 vertebrae, the 
Board also considered Diagnostic Code 5285 which provides an 
additional 10 percent evaluation for a demonstrable deformity 
of a vertebral body. 38 C.F.R. § 4.71a, Diagnostic Code 5285.  
However, no demonstrable deformity of a vertebral body was 
shown in the radiographic evidence so that an additional 10 
percent evaluation under Diagnostic Code 5285 is not 
warranted.

As indicated above, the revision of the rating criteria 
included the decision to evaluate the lumbar and thoracic 
spines as a single entity.  The Board will therefore consider 
whether an evaluation of the veteran's lumbar and thoracic 
spine disabilities, as a whole, would result in a higher 
schedular rating.  The Board notes that the veteran has been 
service connected for a lumbar spine disorder since July 1986 
and a 60 percent rating has been in effect since 1998 (with a 
100 percent rating assigned from February 7, 2002 for 
convalescence and the 60 percent rating continued effective 
April 1, 2002).  In this regard, in order to warrant a rating 
in excess of 60 percent for the thoracolumbar spine, 
unfavorable ankylosis of the entire spine would have to be 
shown.  The Board finds that there is no evidence that the 
veteran's lumbar/thoracic spine disability has resulted in 
unfavorable ankylosis of the entire spine.  The above 
discussed evidence shows that the veteran retains an active 
range of motion of the thoracolumbar spine.  Again, 
application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 does not 
provide a basis for a rating higher under the "new" rating 
criteria.

In deciding the veteran's increased evaluation claim, the 
Board has considered the determination in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), and whether the 
veteran is entitled to an increased evaluation for separate 
periods based on the facts found during the appeal period.  
The Board finds that the currently-assigned rating has been 
consistent throughout the appeal period.  Thus, no separate 
periods of different ratings are in order.  

2.  Residuals of Right Fifth Metacarpal Surgical Damage to 
the Ulnar Nerve

The veteran's service-connected neuropathy of the fifth 
finger of the right hand is currently assigned a 10 percent 
disability evaluation under Diagnostic Code 8516. Under 
Diagnostic Code 8516, evaluations of 10, 30, and 40 percent, 
respectively, are assigned for mild, moderate, and severe, 
incomplete paralysis of the major upper extremity. 38 C.F.R. 
§ 4.124a.  "When the involvement is wholly sensory the rating 
should be for the mild, or at most, the moderate degree.  The 
ratings for peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor." 38 C.F.R. § 4.124a, Note preceding Diagnostic Code 
8510 (2007).

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.

The Board finds that the impairment occasioned by the 
veteran's neuropathy warrants a 30 percent rating.  38 C.F.R. 
§ 4.124a (2007).

Here the evidence included 2002 to 2003 treatment records 
from Portland and Roseburg VAMC that showed that the veteran 
fractured his 5th metacarpal in February 2002.  An open 
reduction internal fixation was performed.  In April 2002, he 
underwent removal of plate and tension band wiring.  He began 
to have pain in the region of his original fracture.  X-rays 
revealed extensive fixation hardware associated with the mid 
shaft fracture of the right 5th metacarpal.  There remained a 
slight dorsal bowing.  There was no significant change in 
alignment and no evidence of acute fracture or infection.  An 
August 2002 record noted that his hand was becoming more 
painful with grasping.  The pain was in the area of the 3rd 
knuckle to the thumb.  It felt like a burning/needle type 
pain near on top of the hand.  The pain radiated up to his 
forearm.  In November 2002, the veteran underwent mid-shaft 
osteotomy and correction of malunion of right small finger 
metacarpal.  

September 2003 VA examination noted that the veteran 
underwent three surgeries to his hand in 2002.   The right 
hand continued to have pain and numbness.  Orthopedic 
symptoms were not reported in the arm, elbow, and forearm.  
The right wrist had moderate pain, which started at the time 
of the second surgery around March 2002.  The right hand had 
numbness over the fifth metacarpal that started with the 
second surgery.  This included the ulnar 1 1/2 fingers.  His 
right hand was painful and he tended to drop things.  The 
hand did not feel very weak.  On objective examination, the 
right hand had an obvious surgical scar and the hand was okay 
otherwise.  There was full extension of ten digits.  There 
was full flexion of eight fingers.  Pulp to palm distance was 
zero for each of eight fingers.  Opposition and flexion were 
normal for two thumbs.  Pain with movement was moderate at 
the right hand and there was none at the left hand.  
Intrinsic muscle function was okay in both hands.  Sensation 
was decreased in the ulnar 1 1/2 digits, worse dorsally.  This 
was at right hand.  Sensation was also decreased dorsally at 
the ulnar 1 1/2 metacarpals.  The ulnar nerve was tender at 
both elbows.  Carpal tunnel signs were negative at both 
wrists.  Tinel's sign was negative over ulnar nerve in the 
proximal part of the scar area.  The assessment was fracture 
of fifth metacarpal right hand status-post three surgeries.  
It seemed to be progressively healing after the third 
surgery.  Continued pain, tenderness, and weakness at the 
right hand was diagnosed as bothersome surgical scarring, 
some irritation from fixation metal and healing fracture.  
There was continued numbness at the right hand as diagnosed 
as surgical damage to a branch of the ulnar nerve.   

The VA examiner specifically commented that in his opinion 
the veteran did have a need for an open reduction internal 
fixation in his right hand and that the first surgery 
probably did not worsen the condition.  The post-operative 
pain was reasonable for that type of surgery.  The first 
surgery did not result in healing but appeared to have been 
done satisfactorily.  The second surgery created a large area 
of numbness.  The dorsal branch of the distal portion of the 
ulnar nerve was damaged near the proximal end of the fifth 
metacarpal.  This was damaged at time of surgery or perhaps 
damaged with a suture.  Widespread numbness involving the 
ulnar 1 1/2 fingers was excessive and represented an abnormal 
complication of the second surgery on the fifth metacarpal.  
The third surgery went well.  

The January 2004 rating decision granted entitlement to 
compensation under 38 U.S.C.A. § 1151 for residuals of the 
fifth metacarpal fracture, more specifically due to the 
damage to the distal portions of the ulnar nerve and assigned 
a 10 percent rating under Code 8516.

2004 to 2005 treatment records from Portland VAMC showed 
continued complaints of pain in the right hand.  A February 
2004 record noted that the veteran had struck his hand on a 
metal cabinet about six weeks ago and was having pain and 
numbness of the ulnar 4th and 5th digit and noted that there 
was some cross over of the small finger into the path of the 
4th.  Examination revealed a weakened flexion of the 5th 
metacarpal.  There was numbness also on the ulnar 1/3 of the 
hand.  He could make a full fist.  X-rays revealed no 
fracture and the plate and screws were intact.  An 
electromyograph/ nerve conduction velocity showed mild 
entrapment at the right elbow.  A March 2004 record noted 
that the veteran underwent a release of right cubital nerve 
entrapment and removal of plate in the metacarpal little 
finger.  He indicated that his symptoms in his right finger 
had improved.  

November 2006 VA examination noted that the veteran's claims 
file was reviewed.  The veteran had complaints of continual 
daily flare-ups of pain, stiffness, loss of motion, and 
numbness in his (right) fifth digit.  On examination the 
right hand showed an 8 cm scar overlaying the right fifth 
metacarpal area from prior surgery.  There was a 25 degree 
angulation of his fifth digit with a semi-closed fist.  Range 
of motion maneuvers of the metacarpophalangeal joint were 38 
degrees, proximal interphalangeal joint to 85 degrees, and 
distal interphalangeal joint was to 90 degrees.  There was no 
muscle loss noted of the right hand.  There was numbness 
overlying the surgical scar.  Grip strength was 5/5, although 
the fifth digit was unable to be fully closed.  The 
assessment was status post fracture of the right fifth 
metacarpal with multiple failed surgeries and retained metal 
fragments.  The examiner commented that he would expect no 
additional loss of motion in the fifth digit from the 
metacarpal fracture and subsequent surgeries.  He would 
expect grip difficulty due to the loss of motion in the right 
fifth metacarpal and the fifth digit.  

At his September 2007 Travel Board hearing, the veteran 
indicated that he had diminished strength in his hands that 
had caused him to drop things or to come close to dropping.   
He was unable to make a complete fist.  He stated that he was 
right handed and had difficulty with writing.  He indicated 
that the top portion outside of his hand and below his pinky 
was numb.  He indicated that he was "already feeling it in 
[his] wrist."  

In this case, the results of the VA examination, VA treatment 
records, and subjective complaints revealed that as a result 
of the second surgery to the fifth metacarpal, the veteran 
has a large area of numbness that resulted from an abnormal 
complication of surgery.  At his hearing in September 2007, 
he testified that his service-connected residual disability 
never completely resolved.  He described decreased strength 
and duration because of that disability.  His testimony is 
consistent with the findings on VA examination in September 
2003 in which it was noted that he tended to drop things.  
Additionally, such residuals were noted to be continual and 
on a daily basis as per VA examination in November 2006.  
Given the nature and extent of these sensory manifestations, 
and with every reasonable doubt being resolved in favor of 
the veteran, the Board finds that a 30 percent rating for 
moderate impairment is warranted under Diagnostic Code 8516.

A rating greater than 30 percent is not appropriate.  
Although the fifth digit was unable to be fully closed, his 
grip strength was 5/5.  Further, no examiner has found severe 
impairment, nor does the medical evidence reveal such 
findings as a "griffin claw" deformity due to flexor 
contraction of the ring and little fingers, very marked 
atrophy in the dorsal interspace and thenar and hypothenar 
eminences; loss of extension of the ring and little fingers, 
inability to spread the fingers (or reverse), inability to 
adduct the thumb; and weakened flexion of the wrist so as to 
support a greater disability evaluation.  38 C.F.R. § 4.124a, 
Diagnostic Code 8516. Accordingly, the veteran is not 
entitled to a rating greater than 30 percent.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  In this case, the Board has considered all the 
relevant evidence and concludes that the 30 percent rating 
granted herein is applicable during the duration of the 
appeal period.  That is, the consistency of the disorder is 
the same throughout the timeframe of this appeal and no 
staged ratings, either higher or lower, are applicable.  

B.  New and Material 

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence. 38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156(a) (2007).  The definition of "new 
and material evidence" was revised in August 2001. 38 C.F.R. 
§ 3.156 (2002).  The change in the law pertains to claims 
filed on or after August 29, 2001. Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  The veteran's application to 
reopen his claim for service connection for cervical spine 
disorders was initiated in February 2005.  Thus, the new 
definition of "new and material evidence" is applicable to 
his claim.

Under the revised definition, new evidence means existing 
evidence not previously submitted to agency decisionmakers. 
38 C.F.R. § 3.156(a) (2007).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for the claim has been satisfied.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).
Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2007).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability. See 38 C.F.R. § 3.310(a) (2006); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (providing 
that secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service- 
connected disorder) reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b). When there is evidence 
that a chronic disease, including arthritis, manifests to a 
degree of 10 percent or more within one year of leaving 
service, such disability shall be granted service connection 
on a presumptive basis. 38 C.F.R. §§ 3.307, 3.309 (2007).

A review of the record shows that a January 1987 rating 
decision denied service connection for a neck disorder 
essentially on the basis that there were no complaints of 
chronic neck pain or evidence of a cervical spine disorder in 
service and no evidence of a current cervical spine 
abnormality.  The veteran did not appeal that decision and it 
became final.  

Evidence of record prior to the January 1987 rating decision 
included service medical records (SMR's) that showed that the 
veteran was hit by a truck while crossing the street in April 
1985.  He was apparently struck in the left hip with initial 
evidence of a contusion.  There was no evidence of a fracture 
or limitation of motion in the hip.  A May 1985 record noted 
complaints of low back pain that radiated up to the cervical 
spine.  The assessment was mechanical low back pain.  A July 
1985 record reported complaints of low back pain radiating 
into the neck with headaches.  A December 1985 examination 
showed no evidence of arm or leg numbness, complaint of neck 
pain or evidence of cervical spine abnormality, and no 
evidence of hip disability.  Electromyogram (EMG) and 
myelogram were normal and there was no evidence of 
neurological deficits.  The diagnosis was low back pain 
without neurological deficits.  February 1986 examination 
showed that the range of motion of hips, knees, and ankles 
was normal, and the neurological examination of the lower 
extremities was normal.  May 1986 physical evaluation board 
proceedings found that the veteran was unfit for further 
service due to chronic mechanical low back pain without 
neurologic deficit.  

September 1986 VA examination was negative for a cervical 
spine disorder.   

Records received since the January 1987 rating decision 
included 1993 treatment records from the Orthopedic and 
Fracture Clinic and St. Vincent Hospital and Medical Center; 
1987 to 1990 treatment records from Northbank Physical 
Therapy, a May 1994 VA examination of the lumbar spine, 1994 
to 2003 treatment records from Roseburg and Portland VA 
Medical Center (VAMC);  and March 2001 and September 2003 VA 
examinations of the lumbar and thoracic spine that were all 
negative for any complaints, treatment, or diagnoses of a 
cervical spine disorder.  

A January 2001 record from Dr. S. M. noted that the cervical 
and lumbar ranges of motion were full.  December 2002 to 
April 2004 records from Dr. G. B. were negative for 
complaints, treatment, or diagnoses of cervical spine 
disorder. 

2004 to 2005 treatment records from Portland VAMC included a 
November 2004 record that showed complaints of neck and left 
shoulder pain.  The veteran reported that his problem began 
approximately a year ago and became worse.  After examination 
and an MRI, the impression was C-6 radiculopathy with a 
positive provocative sign, but with no weakness, numbness, or 
reflex asymmetry.  

On November 2006 VA examination, it was noted that the claims 
file was reviewed.  The veteran had complaints of pain in his 
cervical spine because of repetitive motion.  He denied any 
radiculopathy from his cervical spine.  He denied any 
increase in pain with cough, laugh, sneeze, or Valsalva 
maneuver.  An examination of the cervical spine showed that a 
6 cm anterior scar, which was nontender, well-healed, and 
nonindurated.  After examination and clinical testing, the 
assessment was traumatic arthritis of the cervical spine and 
status post anterior cervical fusion.  The examiner opined 
that the veteran's current cervical spine disability was not 
caused by or the result of his service-connected low back 
disability.  

At his September 2007 Travel Board hearing, the veteran 
testified that there were SMR's that showed that he had pain 
radiating up to his neck .  He indicated that he clearly had 
a cervical spine disability and that he had complained about 
his neck problems since 1985.  

The veteran filed the instant claim to reopen his cervical 
spine disorder claim in February 2005.  The Board notes that 
the instant claim is for service connection, to include as 
secondary to a service-connected lumbar spine disorder, while 
the previously disallowed claim was for service connection on 
a direct basis.  Despite that the instant claim appears to be 
on a different theory than the previously disallowed claim, 
the Board has reopened the claim herein and will consider all 
theories of entitlement on a de novo basis.  The RO denied 
the instant claim in a rating decision dated in November 
2005.  The veteran filed a notice of disagreement (NOD) and a 
substantive appeal within the applicable time limit.  The 
appeal of the November 2005 rating decision is properly 
before the Board.

Since the final 1987 RO decision, the evidence added to the 
record included testimony from the veteran that he had 
cervical spine pain inservice as well as continuity of 
symptomatology thereafter.  Also, treatment records and a 
November 2006 VA examination showed that the veteran had a 
current cervical spine disorder.  The Board finds that this 
evidence is both new and material as it includes competent 
previously unconsidered and competent lay description of in-
service symptoms.  The Board also finds that such evidence 
raised a reasonable possibility of substantiating the claim 
when viewed against all the evidence of record.   
Accordingly, the Board finds that the additional evidence was 
sufficient to reopen the claim for service connection for a 
cervical spine disorder, including on a secondary basis.

Although the RO previously reopened the claim in the November 
2005 rating decision, the issue of new and material evidence 
must be addressed in the first instance by the Board because 
the issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical 
analysis to claims previously and finally denied, whether by 
the Board or the RO).  Only where, as here, the Board 
concludes that new and material evidence has been received 
does it have jurisdiction to consider the merits of the 
claim. Barnett; Hickson v. West, 11 Vet. App. 374 (1998).

As the veteran's claim has been reopened, it is determined 
that the Veterans Claims Assistance Act of 2000 (VCAA) has 
been complied with as to the issue of whether new and 
material evidence has been submitted. 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2007).

Now that the veteran's claim for a cervical spine disorder 
has been reopened pursuant to the discussion above, the next 
step is to consider the veteran's claim of service connection 
on the merits.  The Board finds that taking such action will 
not result in prejudice to the veteran.  As noted in the 
above VCAA discussion, the veteran received sufficient notice 
of the evidentiary requirements for service connection, 
received ample opportunity to respond and submit evidence and 
argument, and did so, and the RO adjudicated the issue on the 
merits in its November 2005 rating decision and the December 
2006 statement of the case (SOC).

The veteran's primary contention is that the cervical spine 
disorder has been caused or aggravated by his lumbar spine 
disorder.  However, consideration will first be given as to 
whether the veteran is entitled to service connection on 
direct and presumptive bases.

The veteran's SMR's show that the veteran was hit by a truck 
while crossing the street in April 1985.  As consistent with 
his hearing testimony, May and July 1985 records noted 
complaints of low back pain that radiated up to the cervical 
spine.  The assessment was mechanical low back pain.  
Subsequent treatment records were negative for complaints, 
treatment, or diagnoses of a cervical spine disorder.  May 
1986 physical evaluation board proceedings did not show any 
cervical spine disorder.  Furthermore, the evidence does not 
show that the veteran was diagnosed with arthritis within one 
year of leaving service. Accordingly, the Board cannot 
conclude that a chronic cervical spine disability is shown to 
have begun during service.   

The first post-service documentation of cervical spine 
disorder is not until November 2004, approximately 18 years 
after service.  The Board finds this gap in time significant, 
and it weighs against the existence of a link between the 
veteran's cervical spine disorder and his time in service. 
Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim). Because of this long gap of time after 
service, the veteran's claims must be denied on both a direct 
and presumptive basis.

Thus, absent any competent medical evidence showing findings 
of a cervical spine disorder in service or other medical 
evidence that tends to link the post-service cervical spine 
disorder to service, the Board finds that the objective 
evidence during service outweighs the veteran's recent 
statements, testimony and contentions.

Regarding the veteran's claims on the basis of secondary 
service connection, a VA examiner opined in November 2006 
that the veteran's current cervical spine disorder was not 
caused by or the result of his service connected lumbar spine 
disability.  There is no medical evidence to the contrary.  

The veteran asserts that his cervical spine disorder is 
related to his service connected lumbar spine disorder.  
However, as a layperson, the veteran is not competent to 
provide evidence that requires medical knowledge, such as 
linking his conditions to a specific cause. Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

As the record includes no other medical opinion regarding the 
etiology of the veteran's cervical spine disorder, than the 
VA opinion discussed above, the veteran's claim must also be 
denied when it is considered on a secondary basis.

In conclusion, the evidence does not show that the veteran 
developed a cervical spine disorder in service.  Similarly, 
the evidence does not show that the veteran had cervical 
spine arthritis within one year of leaving service.  When 
these facts are considered, along with the VA examiner's 
opinion cited above, there is a preponderance of the evidence 
deemed to be against the veteran's claims for service 
connection for a cervical spine disorder, to include as 
secondary his service-connected lumbar spine disorder.  Thus, 
the benefit-of- the-doubt rule does not apply, and the 
veteran's claims must be denied. 38 U.S.C.A §5107.


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for thoracic spine disorder is denied.

Entitlement to a rating of 30 percent for residuals of right 
fifth metacarpal surgical damage to the ulnar nerve is 
granted, subject to the law and regulations governing the 
payment of monetary benefits. 

As the veteran has submitted new and material evidence in 
order to reopen a claim of service connection for a cervical 
spine disorder, the claim is reopened.

Entitlement to service connection for a cervical spine 
disorder, to include as secondary to a service connected 
lumbar spine disorder, is denied.



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs


